FEINBERG, Circuit Judge
(dissenting) :
I dissent for two reasons from the reversal of Judge Weinfeld’s order and from the adherence to our prior opinion.
The first ground is set forth in my original dissent, G.I. Distributors, Inc. v. Murphy, 469 F.2d 752, 758-760 (2d Cir. 1972). There, I distinguished between seizing all copies of an allegedly obscene book or magazine, such as occurred here in the overnight “sequestration,” and seizing only a few copies for evidentiary purposes; I expressed the view that in the former situation, a prior adversary hearing must be held. The reasons for that view are fully explained in my prior dissent, which I incorporate here. Since then, the Supreme Court’s decisions in Heller v. New York, 413 U.S. 483, 93 S.Ct. 2789, 2794, 37 L.Ed.2d 745 (1973), and Roaden v. Kentucky, 413 U.S. 496, 93 S.Ct. 2796, 2800, 37 L.Ed.2d 757 (1973), by citing with approval A Quantity of Books v. Kansas, 378 U.S. 205, 84 S.Ct. 1723, 12 L.Ed.2d 809 (1964), upon which I mainly relied,. further reinforce my conclu*1171sion that appellees’ conduct in this case infringed the first and fourteenth amendments.
The second ground for my dissent rests on the fourth amendment and derives from the Roaden decision, supra, 93 S.Ct. at 2801, which emphasizes the illegality of seizing “all the books in a bookstore” without “a constitutionally sufficient warrant . . . . ” The majority concedes, as it must, that the “quarantine” of the 19,000 magazines prior to the issuance of a warrant after an adversary hearing “may be termed a ‘seizure,’ . . . . ” My brothers, however, attempt to distinguish this case from Roaden — in part, because of the “ample grounds for assuming that the . . . publications were, indeed, contraband” since warrants had already issued for a limited number of copies. But probable cause is not the only prerequisite to a valid fourth amendment seizure. Additionally,
the constitutional requirement that warrants must particularly describe the “things to be seized” is to be accorded the most scrupulous exactitude when the “things” are books, and the basis for their seizure is the ideas which they contain. [Footnote omitted.]
Stanford v. Texas, 379 U.S. 476, 485, 85 S.Ct. 506, 511, 13 L.Ed.2d 431 (1965). The original warrants authorizing the taking of six copies of 56 magazines did not call for seizing all copies of the offending publications. To the extent that the seizure exceeded the specimens allowed by the warrants, it had no warrant authorization at all.1 In calling for “a constitutionally sufficient warrant,” Roaden nowhere implied that courts were henceforth to distinguish between greater and lesser degrees of inadequacy based on a sliding scale of “cause.” On the contrary, the Supreme Court held that warrantless seizures — such as occurred in the present case — were simply unconstitutional.
The majority also differentiates this set of facts from Roaden on the ground that there was no time to seek a warrant since the magazines might meanwhile “have been destroyed, concealed, or transferred out of the jurisdiction.” (This observation, of course, does not apply to the six sample copies of each magazine, which the police could, and did, take under the original warrants for evidentiary purposes.) Roaden did suggest in dictum that exigent conditions might permit an occasional warrantless seizure. 93 S.Ct. at 2802. The Court, however, specifically stated that:
The facts surrounding the “massive seizures” of books in Marcus and Quantity of Books . . . presented no such “now or never” circumstances.
Id. Marcus v. Search Warrant, 367 U.S. 717, 81 S.Ct. 1708, 6 L.Ed.2d 1127 (1961), dealt with the seizure of thousands of magazines from a warehouse — just the kind of situation involved in the sequestration here. It is therefore clear that the “urgency” claimed on these facts cannot, any more than the existence of “cause,” justify the warrantless seizure of the 19,000 publications, particularly since “prior restraint of the right of expression, whether by books or films, calls for a higher hurdle in the evaluation of reasonableness.” Roaden, supra, 93 S.Ct. at 2801.
Accordingly, I would withdraw our prior opinion and affirm the order of the district court.

. Indeed, the anomaly is that at the very time that the majority breathes life into the massive seizures here, by again overruling Judge Weinfeld’s order, a state judge has already held illegal even the original seizures of sample copies of the magazines. See note 2 of the majority opinion.